Title: To Benjamin Franklin from the Chevalier de Kermorvan, [12 August 1776?]
From: Kermorvan, Gilles-Jean Barazer, chevalier de
To: Franklin, Benjamin


Monsieur
[August 12?, 1776.]
  J’ai reçû l’honneur de votre Lettre. J’ai lû avec le plus grand plaisir votre judicieuse dissertation sur mon plan de défense. J’ai parfaitement senti les raisons qui feront qu’on ne l’executera que quand l’ennemi seroit descendu. Vos peuples ne veulent pas travailler et ne voyent de danger que quand l’ennemi est sur eux. Le travail d’un camp rétranché n’est rien c’est l’affaire d’un jour pour la troupe qui est dans ce camp c’est seulement une elevation de terre plus ou moins haute plus ou moins epaisse selon le terrein; d’ailleurs je n’ai jamais entendu rétrancher 1500 milles d’etenduë de coste. Ce travail seroit aussi inutile ici que la grande muraille de la chine qui n’a pas préservé cet empire d’estre conquis par les tartares. Toutes les fois qu’on veut garder un pays, une province il n’y a de moyens que d’y mettre dans les endroits plats vuides de bois et d’autres défenses, un camp rétranché, et d’occuper les hauteurs par de bonne artillerie, et les bois par de l’infanterie, amboy est un point tout découvert de bois, qui a deux mille de circonference. S’il est vrai que dans toute l’amerique le pays soit couvert de bois, vous avez beaucoup moins a craindre. Mais dans la circonstance présente si l’on ne venoit pas a bout d’empescher l’ennemi de descendre au centre des colonies nous perdrions toute notre réputation dans l’europe qui a les yeux ouverts sur nous; ainsi le point interessant est de rapprocher les camps de la coste parcequ’ils sont trop eloignés; alors si par malheur l’ennemi descendoit vos peuples le voyant se rétrancher en arrivant ne se feront plus prier pour travailler, et quand ils auront de la bonne volonté vous conviendrez, Monsieur, que cela est possible.

  Pour ce qui est des forts aux embouchures des rivieres, comme vous n’avez point de gros canons de 24, 36, et 48, il est presque inutile de construire autre chose que de simples batteries pour empescher les descentes des troupes et le passage des batteaux, et la meilleure défense des rivieres dont l’embouchure est large sera d’y avoir des galleres armées de gros canons ou des batteaux armés; car des boulets de 4, six, huit, comme nous avons ici ne font pas d’effet sur un vaisseau et ne l’empescheront pas un moment de passer. Il est egalement nécessaire de couler bas au milieu des passages quelque môles enchainés, a fleur d’eau mais cela demendera a estre fait cet hyver car il est trop tard aujourdhuy. Je n’aurois jamais imaginé que, s’il est vrai que vous fondez du canon comme tout le monde le dit, vous n’en fondiez pas les deux tiers de gros calibre. On ne fait pas la guerre avec avantage sans le gros canon. Ainsi sur une riviere ou l’on veut empescher des citadelles flottantes comme des vaisseaux de passer il faut avoir dans les endroits etroits seulement, comme a billings-port des batteries de gros canon, alors il n’y a point de vaisseau de ligne qui ose passer sous un feu aussi prochain et qui le préviendra [interlined: battera] un mille avant qu’il soit sous le canon du fort. Nous eprouvons en europe que les vaisseaux n’osent passer sous le feu de St. malo et de brest. Mais ces avantages sont trop chers pour une république naissante, de simples batteries pour empescher les descentes des batteaux; des galleres ou batteaus armés, des masses coulées bas dans les passes des rivieres voilà tout ce qu’il vous faut comme vous l’avez pensé très judicieusement.
  Il n’est pas aussi aisé dans une république d’executer des grandes choses tout de suite parceque le consentement de tout le monde n’est pas aisé a réunir et tous les hommes ne pensent pas egalement bien en faveur de la bonne cause; je vois qu’ils voudroient presque tous avoir la liberté sans l’acquerir. J’etois plus content de leur conduite a philadelphie qu’ici, vos bourgeois donnent un exemple de mauvaise volonté trés nuisible a notre cause. En verité je crois que les hommes sont nés pour estre esclaves, pour la plupart, encore ne meritent ils pas qu’on se donne la peine de veiller sur leurs interrests et de les commander. J’ai fait une batterie qui est trés bien placée, les canons batteront et défenderont bien la riviere, les feux sont bien dirigés, mais vos gens l’ont si mal faite contre ma volontè que je suis mortifié de l’avoir entreprise. Dès le premier jour ils se sont revoltés et m’ont fait dire que ma façon de leur faire placer le gazon et les fascines n’etoit pas de leur goust, et qu’ils ne vouloient faire que comme ils avoient toujours fait, qu’ils ne vouloient pas d’ailleurs travailler inutilement, que l’ennemi ne viendroit pas dans la riviere et qu’enfin ils n’etoient pas payés pour travailler. Tous ces propos et leur mécontentement m’anéantit. Je leur fis dire de faire comme ils voudroient; j’ai eté malgré cela deux fois par jour les voir travailler et les diriger dans la forme de l’ouvrage, ils ont mis le gazon qui a une apparence trés malpropre et qui ne peut pas se soutenir dans un temps aussi sec que l’été. Jugez, Monsieur, de ma position, faire un ouvrage mal executé, avoir la fievre continuelle, faire quatre mille a pieds tous les jours dans un etat de foiblesse, coucher sur la paille, avoir très peu de considération dans un pays où le genie est inutile et son métier est celuy d’un masson ou regardé comme tel, ne pouvoir rien dire pour le bien du service et pour epargner le sang des américains, parce que je crains de déplaire. J’ai pris le parti de faire dire le plus pressé d’executer par m. du bois qui parle volontiers. Convenez, Monsieur, qu’il faut estre nè pour la cause generale de l’humanité, et n’avoir d’autre désir que de voir cette cause une fois triompher, pour souffrir patiemment tous ces désagrémens. Mais aussi je mourrois content, si votre independance etablie sous de bonnes loix, etoit en sureté et faisoit un exemple pour le reste du monde.
  J’ai appris que m: de woëdké etoit mort au canada et n’avoit laissé que peu de regrets, j’en suis fâché sincerement. J’avois une lettre de recommendation pour luy, de m: du bourg qui nous invitoit a estre amis et nous lier pour la cause commune, voilà tous nos liens rompus. Si vous vouliez, Monsieur, me faire hériter de son grade le droit que j’aurois de participer aux conseils de guerre me donneroit plus d’influence et plus de droit a conseiller de meilleures dispositions, sans avoir plus de commandement que je ne désire point, mais plus d’aisance qui m’est nécessaire. Je commence a parler tant soit peu l’anglois, a me faire entendre, je le lis parfaitement. Je vous suis, Monsieur, parfaitement et sincerement réconnoissant de vos avis judicieux et de l’interrest que vous me marquez prendre a ma réputation. Je ne connoissois pas aussi bien l’esprit du peuple américain que je le connois ici. Ce peuple est le mesme partout inconstant et volage, de plus on devroit avoir des hommes d’esprit en qui ce peuple auroit quelque confiance qui leur parlât de tems en temps de leur devoir pour leur patrie et de la cause commune. Leurs generaux qu’ils ont elûs devroient aller les voir dans leurs tentes les exciter; les blessés devroient estre visités et soignés presque par les premiers officiers de l’armée, voilà comme se soutient l’ardeur patriotique qu’il est nécessaire d’infuser aux ames basses et populaires.
Dans un pays où il y a autant d’aisance il vous sera toujours difficile d’avoir des armées soudoyées que vous puissiez commander, il vaut mieux pour vous, pour un etat libre avoir une milice agricole.
Vous sçavez mieux que moy, Monsieur, qu’il est dangereux d’avoir des troupes dans son sein mesme a sa solde, que c’est l’origine de la corruption des états et des meurs du peuple, qu’un etat libre ne doit avoir qu’une bonne milice agricole, que tout le monde travaille la terre et fasse l’exercice, et qu’il n’y ait d’exempts que ceux qui ont des enfans qui les remplacent dans leur vieillesse.
Je partage bien sincerement le plaisir de la nouvelle que vous avez reçuë de france si elle est vraie je n’en suis pas surpris. Mais a moins que vous n’ayez eû cette nouvelle de quelqu’un qui tienne cette permission secrettement du ministre, comme elle peut avoir ete donnée dans les ports de france secrettement de la part du ministre, car cette campagne n’est pas encore assez avancée, et nous n’avons pas encore eu assez d’avantages décisifs sur l’ennemi pour que la france se montre ouvertement opposée a la cour de Londres. La france ne pourroit pas mieux faire. Il y a long temps que m: de choiseul le conseille mais nous n’avons dans le ministere que de vieux procureurs qui ne sçavent faire la guerre qu’aux sujets de l’etat avec du papier timbré qui leur demende leur fortune, mais j’augure bien de l’interrest qu’offre votre commerce. Je suis avec le plus parfait respect, Monsieur Votre trés humble et trés obeissant serviteur
Le chevalier de Kermorvan

  Je vous prie d’engager le congrés [à] ordonner au genéral de m’envoyer dans les lieux où l’on croit que l’ennemi attaquera. Je vais demender a m: mercer [d’aller?] a new york. Je ne sçais s’il le voudra.

